******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STEPHANIE SZYMONIK v. PETER SZYMONIK
                (AC 36301)
                 Lavine, Mullins and Harper, Js.
        Argued April 5—officially released August 23, 2016

   (Appeal from Superior Court, judicial district of
     Hartford, Epstein, J. [dissolution judgment];
Carbonneau, J. [motion for modification]; Bozzuto, J.
 [certain orders concerning payment of guardian ad
                     litem fees].)
  David V. DeRosa, for the appellant (defendant).
  Adam J. Teller, for the appellee (intervenor guardian
ad litem).
                         Opinion

    MULLINS, J. This appeal concerns the court’s judg-
ment and orders related to a postjudgment motion for
modification of custody filed by the defendant, Peter
Szymonik.1 On appeal, the defendant claims that the
trial court improperly: (1) ordered him to pay the post-
judgment fees of the guardian ad litem without legisla-
tive authorization; (2) characterized the fees as being
‘‘in the nature of child support,’’ such that there would
be no appellate stay and he, thereafter, could be held
in contempt and incarcerated if he failed to pay those
fees during the appeal process;2 and (3) issued new
postjudgment financial orders without first holding an
evidentiary hearing. We reverse in part and affirm in
part the judgment of the trial court; additionally, we
dismiss as moot the portion of the defendant’s appeal
challenging the court’s characterization of guardian ad
litem fees as being ‘‘in the nature of child support.’’
  The following relevant facts and procedural history
inform our review. The court rendered a judgment dis-
solving the defendant’s marriage to the plaintiff, Steph-
anie Szymonik, on April 30, 2008. On May 5, 2009, the
parties were granted joint legal custody of their chil-
dren, with a shared parenting plan.
  On June 15, 2012, the defendant filed a postjudgment
motion for modification of custody, seeking sole legal
custody and primary physical custody of the children.
On May 7, 2013, the plaintiff filed a motion for sanctions
for alleged egregious litigation conduct, asking the
court to order the defendant to pay her attorney’s fees
and all fees related to the appointment of a guardian
ad litem for the children. She also filed a motion for
contempt on the basis of the defendant’s alleged failure
to comply with discovery orders. The court held a hear-
ing on these motions.
   At the conclusion of the hearing, the plaintiff and the
defendant requested the opportunity to cross-examine
each other with regard to their respective financial affi-
davits. After some discussion, the court told the parties
to schedule final argument on the custody matters, and
it stated that a separate hearing would be required on
the financial matters. The court explained that it wanted
to address the custody and child support issues before it
decided the financial issues.3 That subsequent hearing,
however, did not occur before the court rendered its
judgment on all issues, including financial matters.4
   In a written memorandum of decision, the court, on
October 11, 2013, denied the plaintiff’s motions for sanc-
tions and contempt. The court, however, did find a
substantial change in circumstances in reference to the
defendant’s motion for modification of custody, and it
issued new orders regarding custody and child support.
  The court found that the parties had agreed with
the recommendation of the guardian ad litem, Attorney
Rhonda Morra, that they continue to share joint legal
custody, with a shared parenting plan that provides
that the children’s time is divided equally between the
parties. The court doubted that these parents effectively
and cooperatively could coparent their children,5 and
it agreed with Morra’s recommendation that there be
instituted a detailed parenting plan. The court stated:
‘‘[A]fter struggling with the question of custody for a
long time, [the court] now understands the minute and
intricate design of [Morra’s] recommendations. A strict
and detailed parenting plan must be imposed on these
parties because of their toxic, irreparable relationship.
They cannot be trusted to timely agree on the simplest
of decisions in the best interests of their sons. Because
of this, in effect, they have abdicated their parental
responsibility and ceded it to the family court. Having
the court make family decisions is cumbersome, ineffi-
cient, costly and time-consuming, but these parents
have left the court no other reasonable choice.’’ The
court then set forth a detailed parenting plan for the
parties.
  Notwithstanding the fact that the court had not con-
ducted a separate hearing on financial issues, the court
also issued its financial orders. The court ordered the
defendant to pay two-thirds of the cost of unreimbursed
health care expenses and work related child care
expenses. It also ordered the defendant to pay the sum
of $200 per week in child support to the plaintiff. The
court ordered the defendant to pay attorney’s fees in
the amount of $7500 to the plaintiff within ninety days
of its decision. The court found that Morra’s fees were
$23,375, and that the plaintiff previously had paid $4400
and the defendant had paid $2300. The remaining bal-
ance was $16,675. The court ordered that the defendant
pay two-thirds of the remaining balance and that the
plaintiff pay one-third of that balance. It also ordered
that the parties make immediate arrangements for pay-
ment of those fees with Morra.
   On October 30, 2013, the defendant filed a motion to
reconsider and reargue. In his motion, he asserted, in
relevant part, that the court improperly had issued
financial orders without affording the parties a prom-
ised hearing, which caused the court to make certain
inaccurate assumptions, and to ignore relevant clauses
of the parties’ dissolution judgment. On November 21,
2013, the court denied this motion. On December 9,
2013, the defendant filed an appeal.
   On December 11, 2013, the trial court issued an order
that the parties’ obligation to pay Morra’s fees was not
stayed by the defendant’s filing of an appeal. The court
explained that the obligation to pay those fees was not
stayed because guardian ad litem fees are ‘‘in the nature
of child support.’’ Thus, the court ordered the defendant
to begin paying $981.60 per month beginning on January
1, 2014. On December 27, 2013, the defendant filed an
amended appeal to include the December 11, 2013
order, but he did not file a motion for review of the
court’s order that there was no appellate stay because
the fees were ‘‘in the nature of child support.’’ There-
after, the court appointed an attorney to represent
Morra and ordered the defendant to pay a $2500 retainer
for that attorney.
  On May 1, 2014, the defendant filed a second amended
appeal. This second amended appeal included the
court’s order appointing an attorney for Morra and
ordering that the defendant pay that attorney a retainer.
  On October 15, 2014, the trial court issued an order
permitting Morra to withdraw as guardian ad litem and
granting her permission to file a motion for contempt
for the defendant’s failure to pay the balance of her
fees. Morra then filed a motion for contempt, alleging
that the defendant owed her $9627.24. The defendant
sought to quash Morra’s subpoena in connection with
the motion for contempt and to obtain a protective
order. On November 4, 2014, the trial court denied the
motions to quash and for a protective order.
  On November 12, 2014, the defendant filed a motion
to stay the proceedings relating to Morra’s motion for
contempt, which the trial court denied on November 21,
2014. On that date, the court also found the defendant in
contempt, in absentia, for failing to pay Morra’s fees,
and it issued a capias. The court also set a purge amount
of $9600.25, which equated to the amount the court
found the defendant still owed to Morra.
   On December 1, 2014, the defendant filed with this
court a motion for review of the trial court’s denial
of his motion to stay the contempt proceedings.6 On
December 3, 2014, the defendant presented himself to
the marshal for service of the capias, and he was pre-
sented to the trial court that same day. The trial court
ordered the defendant released from custody and con-
tinued the matter until the next day. On December 4,
2014, the trial court ordered the contempt proceedings
stayed pending the decision of this court on the defen-
dant’s motion for review of the trial court’s denial of
his motion to stay the contempt proceedings.
  On December 9, 2014, the defendant filed a third
amended appeal, to include the trial court’s November
21, 2014 judgment of contempt. On January 28, 2015,
this court dismissed the defendant’s motion for review
of the trial court’s denial of his motion to stay the
contempt proceedings.
  Subsequently, on May 29, 2015, the trial court held a
hearing regarding the defendant’s contempt. The defen-
dant and Morra then entered into a stipulation in which
they agreed that the defendant would pay a purge
amount of $5500 for the guardian ad litem fees, that
contempt proceedings would be continued to a later
date, and that the defendant would ‘‘withdraw all appeal
issues involving Attorney Morra or the amount and cal-
culation of her fees . . . .’’7 The defendant then with-
drew the third amended appeal, leaving intact the
original appeal, as amended by the first and second
amended appeals.
   A purge review hearing occurred on July 23, 2015.
At that hearing, the trial court determined that the
defendant substantially had complied with the stipula-
tion. The court, however, found that he had not com-
plied fully with the stipulation because he had not
withdrawn the appeal with respect to his claims that
his obligation to pay part of Morra’s fees improperly
had been characterized as being ‘‘in the nature of child
support,’’ such that the obligation to pay the fees was
not subject to the appellate automatic stay. The defen-
dant then filed a fourth amended appeal challenging
this decision.
                            I
  On appeal, the defendant first claims that the trial
court improperly ordered him to pay a portion of the
postjudgment guardian ad litem fees without legislative
authorization. We decline to review this claim for
two reasons.
   First, Morra argues, in relevant part, that the defen-
dant never made this claim before the trial court, and,
furthermore, that the defendant submitted proposed
orders to the trial court specifically asking that the
court order the parties to share equally the fees of the
guardian ad litem, thereby recognizing the authority of
the court to award such fees. As such, she argues, the
defendant cannot now complain about the court’s issu-
ance of such fees postjudgment. We agree that a party
cannot be permitted to adopt one position at trial and
then, when that does not work out to his advantage,
adopt a different position on appeal. See Larobina v.
McDonald, 274 Conn. 394, 402, 876 A.2d 522 (2005)
(‘‘Our rules of procedure do not allow a [party] to pursue
one course of action at trial and later, on appeal, argue
that a path he rejected should now be open to him. . . .
To rule otherwise would permit trial by ambuscade.’’
[Internal quotation marks omitted.]); Nweeia v. Nweeia,
142 Conn. App. 613, 620, 64 A.3d 1251 (2013) (party
cannot choose one strategy at trial and then another
on appeal).
   Second, during oral argument before this court, the
defendant acknowledged that he is aware that our case
law has recognized that General Statutes § 46b-62 per-
mits the trial court to award postjudgment guardian ad
litem fees; see, e.g., Ruggiero v. Ruggiero, 76 Conn.
App. 338, 347–48, 819 A.2d 864 (2003) (‘‘[t]he court may
order either party to pay the [postjudgment] fees for
the guardian ad litem pursuant to . . . § 46b-62, and
how such expenses will be paid is within the court’s
discretion’’ [footnote omitted]); and that we adhere gen-
erally to the precedent set by this court absent an en
banc hearing. See Boccanfuso v. Conner, 89 Conn. App.
260, 285 n.20, 873 A.2d 208 (noting this court’s policy
that precedent set by one panel of this court generally
should be overruled only after en banc hearing), cert.
denied, 275 Conn. 905, 882 A.2d 668 (2005).
  Despite acknowledging that our case law recognizes
the trial court’s authority to award guardian ad litem
fees postjudgment, the defendant’s counsel stated dur-
ing oral argument that he would like this court to over-
rule our prior case law and that he would consider filing
a motion requesting en banc consideration of this case.
Such motion, however, has not been filed.
  Thus, for the foregoing reasons, we decline to review
the defendant’s claim that the court improperly
awarded postjudgment guardian ad litem fees without
legislative authorization.
                            II
  The defendant also claims that the court improperly
characterized guardian ad litem fees as being ‘‘in the
nature of child support,’’ such that there would be no
appellate stay during his appeal; see Practice Book § 61-
11 (c); and he, thereafter, could be held in contempt
and incarcerated if he failed to pay those ‘‘in the nature
of child support’’ fees during the appeals process. The
defendant relies on Goldberg v. Miller, 371 Md. 591, 810
A.2d 947 (2002), in support of his argument.
   Morra argues that there is no actual case in contro-
versy as to the contempt finding, the authority of the
court to award guardian ad litem fees, or the amount
or payment of those fees, because the defendant specifi-
cally has stated that he is not challenging the contempt
finding or the amount of fees awarded, and he volunta-
rily entered into a stipulation and paid the agreed upon
fees. As a result, Morra contends that, as to this claim,
there is no practical relief that we can afford the defen-
dant on appeal. We conclude that the defendant’s claim
regarding the court’s order that guardian ad litem fees
were ‘‘in the nature of child support’’ and, thus, not
subject to an automatic appellate stay is moot. Accord-
ingly, we dismiss this portion of the defendant’s appeal.
  ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
this court’s subject matter jurisdiction. . . . [A]n
actual controversy must exist not only at the time the
appeal is taken, but also throughout the pendency of the
appeal. . . . In determining mootness, the dispositive
question is whether a successful appeal would benefit
the plaintiff or defendant in any way.’’ (Citations omit-
ted; internal quotation marks omitted.) Wendy V. v.
Santiago, 319 Conn. 540, 544–45, 125 A.3d 983 (2015).
  Although the defendant entered into a voluntary
agreement with Morra and paid her a lesser fee than
was owed and agreed to withdraw his third amended
appeal, the defendant, in his reply brief, contends that
the issue of whether the court properly considered the
payment of postjudgment guardian ad litem fees to be
‘‘in the nature of child support’’ is not moot. He claims
that it falls within an exception to the mootness doctrine
because it is capable of repetition, yet evading review.
See Loisel v. Rowe, 233 Conn. 370, 378–87, 660 A.2d
323 (1995) (discussing mootness doctrine and capable
of repetition, yet evading review exception). We dis-
agree that this exception applies here.
   ‘‘To qualify under the capable of repetition, yet evad-
ing review exception, three requirements must be met.
First, the challenged action, or the effect of the chal-
lenged action, by its very nature must be of a limited
duration so that there is a strong likelihood that the
substantial majority of cases raising a question about
its validity will become moot before appellate litigation
can be concluded. Second, there must be a reasonable
likelihood that the question presented in the pending
case will arise again in the future, and that it will affect
either the same complaining party or a reasonably iden-
tifiable group for whom that party can be said to act
as surrogate. Third, the question must have some public
importance. Unless all three requirements are met, the
appeal must be dismissed as moot.’’ (Internal quotation
marks omitted.) Wendy V. v. Santiago, supra, 319
Conn. 545–46.
  The defendant contends that the issue of the trial
court’s defining guardian ad litem fees as ‘‘in the nature
of child support’’ meets each of these requirements.
He also argues that the judges of the Superior Court
routinely apply this construction to the payment of
guardian ad litem fees and that, therefore, this is a
matter of great public importance.8
  ‘‘The first requirement of the foregoing test reflects
the functionally insurmountable time constraints pre-
sent in certain types of disputes. . . . Paradigmatic
examples are abortion cases and other medical treat-
ment disputes. . . . The basis for the first requirement
derives from the nature of the exception. If an action
or its effects is not of inherently limited duration, the
action can be reviewed the next time it arises, when it
will present an ongoing live controversy. Moreover, if
the question presented is not strongly likely to become
moot in the substantial majority of cases in which it
arises, the urgency of deciding the pending case is sig-
nificantly reduced. Thus, there is no reason to reach
out to decide the issue as between parties who, by
hypothesis, no longer have any present interest in the
outcome.’’ (Citation omitted; internal quotation marks
omitted.) Id., 546.
   The defendant’s claim fails to meet the first require-
ment and, therefore, does not fall within the capable
of repetition, yet evading review exception to the moot-
ness doctrine. The effect of the challenged action,
namely, the court holding that guardian ad litem fees
are in the nature of child support and, therefore, not
subject to the automatic stay, is not of inherently limited
duration, such that the issue could not be reviewed the
next time it arises, when it will present an ongoing live
controversy. Despite the defendant’s argument to the
contrary, it is not likely that this issue would become
moot in the substantial majority of cases in which it
might arise. If, as both parties here contend, the judges
of our Superior Court routinely are defining guardian
ad litem fees in this manner, thereby putting the pay-
ment of these fees on an equal footing with the litigants’
child support obligations and forcing them to pay the
fees immediately or face contempt proceedings, such
litigants have avenues for relief under our rules of prac-
tice. The party wishing to contest the immediate pay-
ment of those fees could file a motion for review
pursuant to Practice Book §§ 61-14 and 66-6, or the
party could request, for example, a discretionary stay
from the trial court pursuant to Practice Book § 61-12,
and then could file a motion for review pursuant to
§§ 61-14 and 66-6 if the discretionary stay was denied.9
   Accordingly, because the question presented by the
defendant will not evade review, the first requirement
is not met, and the case does not fall within the capable
of repetition, yet evading review exception. Therefore,
there is no practical relief we can afford the defendant
on this claim, and this portion of his appeal is dismissed.
                            III
    The defendant next claims that the court violated
his right to due process by issuing new postjudgment
financial orders without first holding an evidentiary
hearing. He contends that both he and the plaintiff had
requested a hearing on the financial issues and that the
court told them that it needed to address the parenting
issues before considering the financial issues. The court
then told them to schedule a hearing with the caseflow
coordinator. The defendant then contends that
‘‘[i]nstead of having a hearing, the court issued its mem-
orandum of decision . . . without input from the par-
ties on the financial orders. . . . It continued an order
of shared custody between the parties and did not alter
that order, but then ordered payment of attorney’s fees
by the defendant to the plaintiff, ordered the [guardian
ad litem] fees split [two-thirds] to the defendant and
[one-third] to the plaintiff,10 and deviated from the child
support guidelines and ordered the defendant to pay
the plaintiff $200 per week in child support instead
of $100 a week even though the parties had a shared
custody arrangement.’’
   The following additional facts are necessary for our
consideration of this issue. Following the guardian ad
litem’s testimony on June 17, 2013, the court asked the
parties: ‘‘Where do we go from here?’’ The plaintiff’s
counsel responded, in part, that he wanted an opportu-
nity to cross-examine the defendant on his financial
affidavit. He argued: ‘‘The collateral issues, Your Honor,
which don’t really have to do with the children at this
point. They really have—[the] financial issues still need
to be addressed fairly, and I know Your Honor said that
he would do that, and I expect that certainly the court
will address those issues. . . .’’ The defendant’s attor-
ney stated that he would like the opportunity to cross-
examine the plaintiff on her financial affidavit, as well.
   The court stated that it needed to determine ‘‘how
we’re going to parent these children in their best inter-
est, and then, and only then, can we address the finan-
cial issues appropriately and properly.’’ The court then
stated that counsel should schedule closing argument
for a short calendar day in approximately two weeks.
It also stated: ‘‘If you really want to cross-examine the
parties about their affidavits, you will need to schedule
at least an hour . . . and I would give you each a half
an hour of that to go through the financials.’’
   The plaintiff’s attorney stated: ‘‘Your Honor, that
sounds very fair. I think what you’re saying is that any-
way you won’t be able to fashion the financial orders
until you’re done with the custody piece. There’s no
sense in—and we want to have the issues with [the]
children resolved [as soon as possible] and certainly
don’t want to defer any of those issues and the court’s
orders until after all this other stuff—this ancillary stuff
is done.’’ The court then reiterated that the parties
should schedule final argument on the custody issues
and that ‘‘we’ll take the next step from that point as to
what we do with financial orders.’’ The defendant
claims that his right to due process was violated by the
lack of a hearing on the financial orders. We agree.
   ‘‘It is a fundamental tenet of due process that no court
will proceed to the adjudication of a matter involving
conflicting rights and interests, until all persons directly
concerned in the event have been actually or construc-
tively notified of the pendency of the proceeding, and
given reasonable opportunity to appear and be heard
. . . in sufficient time to prepare their positions on the
issues involved.’’ (Internal quotation marks omitted.)
Valentine v. Valentine, 149 Conn. App. 799, 803–804,
90 A.3d 300 (2014); see Styrcula v. Styrcula, 139 Conn.
App. 735, 745, 57 A.3d 822 (2012). ‘‘In keeping with
these principles of due process, we have reversed modi-
fications of support orders where . . . the court did
not give adequate notice that it intended to address a
modification issue.’’ Styrcula v. Styrcula, supra, 745.
  In Styrcula, this court held that the trial court had
violated the plaintiff’s due process rights when it
entered an order modifying the defendant’s alimony and
child support obligation following a contempt hearing
without giving the parties notice and an opportunity to
be heard on the merits of the defendant’s modification
motion. Id., 744–48. During the contempt hearing, the
trial court had informed the parties that the hearing was
to resolve only issues involving the alleged wilfulness
underlying the contempt, and it stated that it would
not be considering the defendant’s modification motion
during that hearing. Id., 747–48. The parties limited their
arguments to the alleged wilfulness underlying the con-
tempt allegation, and the defendant’s attorney ‘‘even
recognized in his closing argument that the court would
not be considering modification until an as-yet-unsched-
uled future hearing.’’ Id., 747. The court, however, in
violation of the right to due process, rendered judgment
on both the contempt motion and the modification
motion. Id., 748.
   In the present case, there is no indication in the
record that final arguments were given in the weeks
following the evidentiary hearing on the motion for
modification of custody, that the parties were given the
promised opportunity to cross-examine each other on
their financial affidavits, or that the parties waived their
requests for a hearing on financial matters. The defen-
dant contends that no hearing was held and that the
court, instead, issued a memorandum of decision on
October 11, 2013. In response to the issuance of the
court’s decision, the defendant, on October 30, 2013,
filed a motion for reargument and reconsideration,
requesting, in part, a hearing on the financial matters
and an opportunity to cross-examine the plaintiff. The
court summarily denied his motion.
   The record does not indicate whether the parties
failed to schedule a hearing or the reason that a hearing
was not held. It does appear from the record, however,
that the parties each requested an opportunity to cross-
examine the other on their financial affidavits and that
the court indicated that a hearing would be permitted,
but only after it determined the custody and parenting
issues. That hearing appears not to have taken place
before the court issued a decision on all matters. We
conclude, therefore, that the court acted in violation of
the parties’ due process rights to be given adequate
notice of the issues that the court intended to address in
its judgment, and, accordingly, to be given a reasonable
opportunity to be heard in sufficient time to prepare a
position on the issues addressed in that judgment. See
id., 748. Consequently, the financial orders cannot stand
and the matter must be remanded for a hearing on
financial issues.11
   The portion of the appeal challenging the court’s char-
acterization of the fees for the guardian ad litem as ‘‘in
the nature of child support’’ is dismissed. The judgment
is reversed as to the relevant financial issues, and the
case is remanded for a hearing on those issues; the
judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    Although the plaintiff, Stephanie Szymonik, appeared and participated
in this matter before the trial court, she is nonappearing in this appeal. The
guardian ad litem, Attorney Rhonda Morra, filed a motion to intervene in
this appeal for purposes of the defendant’s claims regarding her fees, which
we granted.
   2
     The defendant has informed this court repeatedly that he is not challeng-
ing the trial court’s contempt finding for his failure to pay Morra’s fees or
the amount of the fees awarded to her.
   3
     Specifically, the following colloquy occurred after counsel each indicated
a desire to cross-examine on financial affidavits:
   ‘‘The Court: So, I would like to hear final argument from each of you and
that can be done on a calendar day. Your clients are obviously invited to
be here. The [guardian ad litem] would not have to be in here. Obviously,
you’re all welcome, but I understand that you have lives too, and you may
want to earn a living at some point. So, I leave that to all of you. Counsel
have to be here anyway on various times and dates . . . [so] that can be
worked out.
   ‘‘It will not be next week. I will not be available, but, perhaps, in two
weeks we can bring you back on a calendar day for no more than about
half an hour to forty-five minutes. We can start at 9:30 perhaps if you
coordinate that with [caseflow] so I have no pretrials that morning, and we
can, perhaps, then finish up, and you would have time to prepare the financial
affidavits and so forth.
   ‘‘If you really want to cross-examine the parties about their affidavits,
you will need to schedule at least an hour I . . . think, and I would give
you each a half an hour of that to go through the financials.
   ‘‘[The Plaintiff’s Counsel]: Your Honor, that sounds very fair. I think what
you’re saying is that . . . you won’t be able to fashion the financial orders
until you’re done with the custody piece. There’s no sense in—we want to
have the issues with children resolved [as soon as possible] and certainly
don’t want to defer any of those issues and the court’s orders until after all
this other stuff . . . is done.
   ‘‘The Court: So, schedule the final argument. I would like the benefit of
both of your argument[s]. All parties are welcome to attend that if you wish.
They are not required. . . . So, schedule with [caseflow] first. We’ll take
the next step from that point as to what we do with financial orders.’’
   4
     There also is no indication in the record as to whether final argument
occurred on the issues of custody and child support; there is nothing indi-
cated on the docket sheet and no transcript of such argument has been
provided.
   5
     As described by the trial court: There is ‘‘a pattern of ‘engagement’
between these parents. No issue, no fact, no grievance asserted by one is
too small to be controverted by the other.’’
   6
     We note that this motion was filed under a separate appellate docket
number but we discuss it here insofar as it is relevant to the matters presently
before this court.
   7
     Specifically, the stipulation provided:
   ‘‘The Movant, Rhonda Morra, Esq., and the Defendant, Peter Szymonik,
agree to the following with regard to the court’s finding of contempt of
November 21, 2014:
   ‘‘1. The defendant shall pay the sum of $5500 by 5:00 PM on Friday, June
5, 2015. All payments shall be made by bank check payable to Attorney Adam
J. Teller as trustee and delivered to him or to his office at 33 Connecticut
Boulevard, East Hartford, Connecticut.
   ‘‘2. The defendant shall withdraw all appeal issues involving Attorney
Morra or the amount and calculation of her fees as [guardian ad litem] by
close of business on June 5, 2015. Issues not involving Attorney Morra or
her fees may remain pending.
   ‘‘3. The defendant shall file a stipulation for dismissal with prejudice of
any and all federal actions he has against Attorney Morra and Attorney
Adam Teller, not later than close of business June 5, 2015. Attorney Teller
shall draft the stipulation and forward the same to defendant’s attorney for
signature by June 2, 2015.
   ‘‘4. The contempt shall be continued to a date after June 5, 2015, to be
determined by the court.
   ‘‘5. Time shall be of the essence as to all dates specified herein. Upon
receipt of payment and completion of the requirements of paragraph 2 and
3 . . . in timely manner, counsel for Attorney Morra shall file by June 9,
2015, a notice of satisfaction of the terms of this stipulation and waiving
the remainder of her fees and costs, and the contempt shall be deemed
purged. Subject to the court’s approval today, upon the filing of the notice,
the parties shall be excused from appearance and the contempt shall be
deemed concluded and purged.’’
   8
     Morra contends that the judges of the Superior Court ‘‘have routinely
made orders for the payment of [guardian ad litem] fees and found or
considered that such fees [are] in the nature of ‘child support’ . . . [and
that] [t]here appears to be no Connecticut Superior Court or appellate
decisions expressing an opposing view.’’
   Although we consider this issue to be moot in this particular case, we,
nonetheless, acknowledge that the ‘‘in the nature of child support’’ construc-
tion of guardian ad litem fees raises legitimate concerns.
   9
     We refer to these sections of our rules of practice merely as examples
of possible actions that a litigant could take. They certainly are not meant
to be exhaustive, nor are we concluding that these motions necessarily would
be successful if filed under the particular circumstances of any given case.
   10
      We note that the propriety of the allocation of the fees for the guardian
ad litem is a nonissue in this case. The defendant initially had agreed to
pay one-half of those fees, but when the court ordered him to pay two-
thirds, he objected. After further proceedings and a contempt finding, the
defendant entered into a voluntary agreement to withdraw his claims regard-
ing the contempt and the fee, and, in return, Morra accepted a reduced fee
from the defendant. See also parts I and II of this opinion.
   11
      See footnote 3 of this opinion.